Exhibit LACLEDE GAS COMPANY Incentive Compensation Plan II (Effective as of January 1, 2005) I.Establishment and Purposes In order to give officers and managerial employees of the Company an increased incentive to outstanding performance, to reward such performance, and to attract and retain highly qualified persons as officers and for managerial positions, there was established the Laclede Gas Company Incentive Compensation Plan, which amounts earned and vested thereunder as of December 31, 2004 are not subject to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (“Plan I”).As a result of the enactment of Code Section 409A, the Company adopted as of the effective date hereof this Laclede Gas Company Incentive Compensation Plan II (“Plan II”), which governs benefits earned and vested on January 1, 2005 and thereafter.Effective as of January 1, 2005, no additional Share Units shall be awarded under Plan I.Unless otherwise stated, all references herein to the “Plan” shall mean this “Plan II.” II.Definitions The following terms, as used in the Plan, shall have the meaning set forth below: “Company” The Laclede Gas Company “Employee” an officer or managerial employee of the Company. “Laclede” The Laclede Group, Inc. “Share Unit” an incentive compensation unit.No stock certificate will be issued for a Share Unit.No voting power resides in a Share Unit. “Dividend Equivalent” an amount in cash equivalent to the cash dividend paid on each share of Laclede’s common stock. “Aggregate Annual Dividend Equivalent” an amount computed, at the time of the award of a Share Unit, at the then current annual cash dividend rate on Laclede’s common stock. “Awardee” an Employee awarded a Share Unit. “Spouse” a spouse is that person who on the date of the Awardee’s death is lawfully married to the Awardee. 1 “Consolidated Retained Earnings” consolidated retained earnings as stated in Laclede’s annual report to stockholders for the fiscal year next preceding the date of any calculation pursuant to Section VI hereof. “Consolidated Earnings” consolidated earnings (or loss) applicable to common stock as stated in Laclede’s annual report to stockholders for the fiscal year next preceding the date of any calculation hereunder, subject to any adjustments thereto pursuant to Paragraph VI hereof. “Disability” disability is when the Employee is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; or the Employee is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Company, whether it be offered through the Company or an affiliate of the Company. “Deferred Compensation” an amount, allocable to each Share Unit outstanding at the end of a fiscal year, equal to the per common share net increase, or decrease in Consolidated retained Earnings for that fiscal year.However, no Deferred Compensation Credits shall accrue on Share Units held by an Awardee after the fiscal year in which his employment has terminated due to Retirement, Disability, death or the election of the Awardee following a hostile Change in Control. “Change of Control” When any person, as such term is used in Sections 13(d) and 14(d)(2) of the Securities Act of 1934, as amended, becomes a beneficial owner, directly or indirectly, of Laclede’s securities representing more than fifty percent (50%) of the combined voting power of Laclede’s then outstanding securities, or when any such person becomes a beneficial owner, directly or indirectly, of at least thirty percent (30%) and no more than fifty percent (50%) of such securities and a majority of the outside members of Laclede’s Board of Directors decides that a de facto Change in Control has occurred.Change in Control approved by a majority of the outside members of Laclede’s Board of Directors as constituted immediately prior to the Change in Control is hereinafter referred to as a friendly Change in Control and a Change in Control not approved by a majority of the outside members of Laclede’s Board of Directors as constituted immediately prior to the Change in Control is heretofore and hereinafter referred to as a hostile Change in Control. 2 “Retirement” the Awardee’s termination of employment with the Company on or after the attainment of age 55. III.Eligibility No Awardee whose employment with the Company shall be terminated other than by Retirement, Disability, death or at his election following a hostile Change in Control or who shall engage in any business which is competitive with the public utility business of the Company shall be eligible to receive any payments under the Plan.All Deferred Compensation accrued prior to such termination or such competitive activity shall be forfeited.It is intended that the Plan constitute an unfunded deferred compensation arrangement for the benefit of a select group of management or highly compensated employees (and other service providers) of the Company and its designated subsidiaries and affiliates for purposes of the federal income tax laws and the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and all documents, agreements or instruments made or given pursuant to the Plan shall be interpreted so as to effect such intent. IV.Administration The Compensation Committee of Laclede’s Board of Directors shall have authority to recommend to the Board from time to time the award of Share Units to selected Employees.Upon such recommendation, the Board of Directors, exclusive of any Directors who are eligible to participate in the Plan, may award Share Units to any or all such Employees.The Board of Directors shall otherwise administer the Plan in all respects, and any decision of the Board with respect to any question arising as to the Employees selected for awards, the amount and form of awards and interpretations of the Plan shall be final, conclusive, and binding. V.Payment of Dividend Equivalents When Laclede pays a cash dividend on its common stock, it shall, subject to the provisions of Section III, pay a Dividend Equivalent to each Awardee for each Share Unit held on the date of such payment.Dividend Equivalents will be paid to each Awardee until his death. Upon the death of an Awardee leaving a Spouse surviving, Dividend Equivalents shall be paid to such Spouse for life, after which no such Dividend Equivalents shall be payable with respect to such Awardee. Notwithstanding the provisions of the final two sentences of the immediately preceding unnumbered paragraph of this Section V, with respect to awards that are made on or after January 1, 2005 or that were made prior to such date but are unvested as of such date, an Awardee who separates from service on account of his or her Retirement before attaining the age of 65 years (other than by reason of death or Disability, or following a hostile Change of Control) shall not be entitled to post-Retirement Dividend Equivalents payable at any time after such Awardee’s Retirement, unless the Awardee 3 remains employed by the Company for at least the following respective periods (based on the Awardee’s age at the date of the award of the Share Units in question) subsequent to the date upon which the Share Units are awarded: Age at Date of Award Number of Years of Service Required Following the Date of Such Award 61 and older 2 years t least 55, but less than 61 4 years less than 55 5 years VI.Calculation and Payment of Deferred Compensation Each year, the Company shall, subject to the provisions of Section III, credit or debit the applicable Deferred Compensation amount to each Awardee for each Share Unit held during such year; provided that with regard to Share Units that are made on or after January 1, 2005 or that were made prior to such date but are unvested as of such date, the Deferred Compensation amount reflecting the change in Consolidated Retained Earnings for the first fiscal year taken into account in computing the Deferred Compensation amount shall in no event be less than zero.The calculation of Deferred Compensation shall be subject to the power of Laclede’s Board of Directors from time to time to (i) adjust the amount of Consolidated Retained Earnings to reflect events or transactions which have a significant relation to the efforts and performance of any or all Awardees, or (ii) exclude from the computation of Consolidated Retained Earnings all or any portion of Consolidated Earnings deemed to reflect events or transactions (including the effect of weather conditions) which have no significant relation to the efforts and performance of any or all Awardees.The aggregate of the annual Deferred Compensation amounts, if any, credited to an Awardee shall accrue interest at a rate equal to the prime rate charged by US Bank National Association at the time such interest accrues (or such other reasonable rate as the Board of Directors determines), but only from and not before the date of Retirement, Disability, death or the election of the Awardee to terminate employment following a hostile Change in Control, and shall be payable in ten equal annual installments to the Awardee or, if he dies before all such payments have been made, to his surviving beneficiaries designated in writing, and filed with the Company, or if none, then to his estate.Except as may be provided below, payments shall commence on the first day of the fifth month following the month in which the earlier of the Awardee’s Retirement, Disability, death or the election of the Awardee to terminate employment following a hostile Change in Control occurs. 4 Notwithstanding any of the other provisions of this Section VI, with respect to awards that are made on or after January 1, 2005 or that were made prior to such date but are unvested as of such date, an Awardee who separates from service on account of his or her Retirement before attaining the age of 65 years (other than by reason of death or Disability, or following a hostile Change of Control) shall not be entitled to post-Retirement Deferred Compensation payable at any time after such Awardee’s Retirement, unless the Awardee remains employed by the Company for at least the following respective periods (based on the Awardee’s age at the date of the award of the Share Units in question) subsequent to the date upon which the Share Units are awarded. Age at Date of Award Number of Years of Service Required Following the Date of Such Award 61 and older 2 years at least 55, but less than 61 4 years less than 55 5 years Notwithstanding any provision of this Section VI to the contrary, if the Company determines that an Awardee is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and regulations and other guidance issued thereunder, then payment of Deferred Compensation shall be paid no earlier than the first day of the seventh month following the month of the Awardee’s separation from service (with the first such payment being a lump sum equal to the aggregate benefit the Awardee would have received during such period if no such payment delay had been imposed, together with interest on such delayed amount during the period of such restriction at a rate, per annum, equal to the applicable federal short-term rate (compounded monthly) in effect under Section 1274(d) of the Code at the time of such termination of employment).This Section 4.3 shall not apply to any benefit payable on account of an Awardee’s death.All references in the Plan II to “termination of employment” shall mean a “separation from service” as defined in Final Treasury Regulation 1.409A-1(h), including the default presumptions thereof. For purposes of this Plan, an Awardee shall not be deemed to have incurred a separation from service from if he or she is employed by any successor of the Company (or with any Affiliate of the Company, or Affiliate of such successor); whereby “Affiliate” shall mean (i)any person or entity that directly or indirectly controls, is controlled by or is under common control with the applicable entity and/or (ii)to the extent provided by the Company, any person or entity in which such entity has a significant interest.The term “control” (including, with correlative meaning, the terms “controlled by” and “under common control with”), as applied to any person or entity, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such person or entity, whether through the ownership of voting or other securities, by contract or otherwise; provided, however, with respect to any deferred compensation subject to Section 409A of the Code, the term “Affiliate” shall mean any member of the applicable entity’s control group within the meaning of 5 Final Treasury Regulation Section 1.409A-1(h)(3), as such may be modified or amended from time to time, by applying the “at least 50 percent” provisions thereof. VII.Adjustments In the event of any stock dividend or stock split, the Board of Directors shall increase proportionately each Awardee’s Share Units.In the event of any combination of shares, reclassification of shares, or other similar change in capitalization, or any distribution other than cash dividends to holders of shares of Laclede common stock, the Board of Directors shall make such adjustments, in the light of the change in distributions, as it deems equitable both to the Awardees and the Company, in the number and type of share Units outstanding and in the calculation of Deferred Compensation amounts. VIII.
